             Case 7:19-mj-10528-UA Document 3 Filed 09/23/20 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    September 23, 2020

  By Email

  The Honorable Judith C. McCarthy
  United States Magistrate Judge
  Southern District of New York
  The Hon. Charles L. Brieant Jr.
  Federal Building and United States Courthouse
  300 Quarropas Street
  White Plains, New York 10601-4150

  Re:    United States v. Daremus Augustus Reynolds, 19 Mag. 10528

  Dear Judge McCarthy:

          In light of the arrest of the defendant in the above-referenced matter, the Government
  respectfully requests that the complaint be unsealed.


                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney



                                                    By: ______________________________
                                                       Kevin Sullivan
                                                       Assistant United States Attorney
SO ORDERED:                                            (914) 993-1924

______________________________
 _______________________       9-23-2020
 UDITH C.
JUDITH   C McCARTHY
            M CARTHY
United States Magistrate Judge
